Judge Eagles
dissenting:
I respectfully dissent from the majority’s conclusion that plaintiff's injury did not result from an accident arising out and in the course of plaintiff’s employment. Plaintiff contends that on 3 September 1991, he injured his left elbow while operating a master carver machine. The majority concludes that there is competent evidence in the record to support the Industrial Commission’s finding (hereinafter Commission) that plaintiff’s testimony regarding the cause of that accident was not credible and on that basis that compensation should not be awarded. I disagree.
Plaintiff testified:
I was moving the machine back to change the stock in the machine. Then when I reached to pull the machine back to me, I pulled down on it. When I pulled it to me, the machine stopped. When it did, I felt like something just tore loose in my elbow, and it felt like something hot just ran up my arm, and I couldn’t do anything else with it. That was all I done.
The Commission found that plaintiff’s testimony was not credible, because plaintiff gave inconsistent statements to defendant’s insurance carrier regarding the cause of the accident and the evidence revealed no explanation for the machine to stop.
A careful reading of the record and transcript reveals that plaintiff’s statements to defendant’s insurance carrier were not inconsistent. Plaintiff was interviewed by Gary Gibson of defendant Liberty Mutual Insurance Company to determine how plaintiff injured his elbow. Plaintiff testified on cross-examination that he told Gibson he injured his elbow on 3 September 1991 when he “loaded the machine back up and reached back over to get the machine like that, to pull the machine, and had to pull it down because of weight and pull it to you, that when you pulled it, you pulled this muscle in your elbow.” Plaintiff also testified that when Gibson asked him whether he was *85doing anything different or unusual at the time of the accident, plaintiff responded that he was doing “the same [sic] way I always do. I just reached and got it and pulled it to me; and, when I did, it just felt like somebody shot a poker up through my armpit.” Plaintiff also gave a second statement to Gibson over the telephone concerning a statement that plaintiff made indicating that the weights on the back of the machine were different. Plaintiff testified on cross-examination that a large round weight that is usually on the front of the machine was missing. Plaintiff testified that he could operate the machine without the weight, but using the weight made it easier to use the machine. These statements are in no way inconsistent. In the first statement to Gibson, plaintiff described what he was doing when he injured his elbow; running the master carver machine “the same as I always do.” In his second statement to Gibson, plaintiff described something unusual about the master carver machine, that one of the weights on the machine was missing.
The Commission also found that plaintiffs testimony was not credible because there was no explanation of what caused the machine to stop. While there may be no explanation of what caused the machine to stop, there is no evidence in the record to contradict plaintiff’s testimony that the machine stopped while plaintiff was operating the machine. Defendant’s evidence consists of testimony that defendant’s employees could not cause the machine to stop in the manner that plaintiff described. The facts here are analogous to “unexplained-fall cases.” In those cases, even though the reason for the fall which caused injury was unknown, our courts have found that the fall was an accident “arising out of’ the employment. See Slizewski v. International Seafood Inc., 46 N.C. App. 228, 264 S.E.2d 810 (1980); see also Calhoun v. Kimbrell’s Inc., 6 N.C. App. 386, 170 S.E.2d 177 (1969). Here, as in Slizewski, there is no finding that any force or condition independent of the employment caused the machine to stop. Plaintiff, in operating the master carver machine, was engaged in the duties of his employment and the only active force involved in the accident was plaintiff’s exertions and the machine’s malfunction. In these situations, our courts have liberally interpreted the Workers’ Compensation Act to allow the inference- that the accident arises out of plaintiff’s employment. Slizewski, 46 N.C. App. at 233, 264 S.E.2d at 813.
The majority cites Swindell v. Davis Boat Works, 78 N.C. App. 393, 337 S.E.2d 592 (1985) for the proposition that plaintiff’s injury was not the result of an “accident” arising out of and in the course of *86plaintiff’s employment. In Swindell, this Court stated, “No matter how great the injury, if it is caused by an event that involves both an employee’s normal work routine and normal working conditions it will not be considered to have been caused by an accident.” Id. at 397, 337 S.E.2d at 594. Swindell, however, is distinguishable on its facts.
Unlike the instant case, in Swindell, plaintiff injured his knee while attempting to side-step behind another employee in a small and cramped break area to reach a vending machine. Plaintiff’s job involved working in confined areas in cramped conditions over seventy-five percent of the time. Plaintiff testified that he went to the break area every day and that there was nothing unusual about the number of employees present in the area and that he had side-stepped other employees in the same manner on other occasions. On appeal, this Court affirmed the Commission’s conclusion that plaintiff did not sustain an injury by “accident” as defined under the Act. Our holding was based on plaintiff’s testimony that there were no unusual circumstances at the time of plaintiff’s injury. “There must be some new circumstance not a part of the usual work routine in order to find that an accident occurred.” Swindell, 78 N.C. App. at 396, 337 S.E.2d at 594.
Here, plaintiff testified that when he reached to pull the machine back towards him, the machine stopped rolling forward and he felt “like something just tore loose in my elbow, and it felt like something hot just ran up my arm.” The unusual circumstance was the machine not moving properly. There is no evidence that the machine did not stop moving. Plaintiff is not required to prove why the machine stopped moving to recover Workers’ Compensation benefits. There is also no medical evidence that plaintiff’s elbow injury could not have resulted from the machine stopping unexpectedly.
The majority also concludes that the there is sufficient evidence to support the Commission’s finding that the 30 April 1991 injury to plaintiff’s wrist had reached maximum medical improvement on 18 May 1992. I disagree. The term “maximum medical improvement” is not defined in the statutes and has been the source of some confusion. G.S. 97-31 provides compensation for temporary disability during the “healing period.” The healing period ends when “after a course of treatment and observation, the injury is discovered to be permanent and that fact is duly established.” Crawley v. Southern Devices, Inc., 31 N.C. App. 284, 289, 229 S.E.2d 325, 329 (1976). The point at which the injury has stabilized is often called “maximum medical *87improvement.” Carpenter v. Industrial Piping Co., 73 N.C. App. 309, 311, 326 S.E.2d 328, 330 (1985). In Carpenter, this Court discussed the term “maximum medical improvement” and its relation to the termination of the “healing period” required by G.S. 97-31.
[Maximum medical improvement] connotes that a claimant is only temporarily totally disabled and his body healing when his condition is steadily improving, and/or he is receiving medical treatment. Yet, recovery from injuries often entails a healing period of alternating improvement and deterioration. In these cases, the healing period is over when the impaired bodily condition is stabilized, or determined to be permanent, and not at one of the temporary high points. Moreover, in many cases the body is able to heal itself, and during convalescence doctors refrain from active treatment with surgery or drugs. Thus, the absence of such medical treatment does not mean that the injury has completely improved or that the impaired bodily condition has stabilized.
Id. at 311, 326 S.E.2d at 330 (1985). Here, plaintiffs physician, Dr. Robert Sypher, released plaintiff to return to light duty work on 18 May 1992. However, he did not state that plaintiff had reached maximum medical improvement until 16 July 1992. Dr. Sypher’s notes dated 16 July 1992, indicate that plaintiff had reached maximum medical improvement as of the date of that examination.
In sum, plaintiffs injury to his left elbow resulted from an accident arising in the course of and in the scope of plaintiffs employment. Furthermore, plaintiff should receive temporary disability benefits for the 30 April 1991 injury to his left wrist until plaintiff reached maximum medical improvement on 16 July 1992. Accordingly, I would reverse the Opinion and Award of the Commission and remand for proceedings to determine the amount of compensation to which plaintiff is entitled for any permanent partial disability of plaintiffs elbow.